Exhibit 10.1
NVR, INC.
2010 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
NVR, Inc., a Virginia corporation (the “Company”), hereby grants an option to
purchase shares of its common stock, par value $0.01 (the “Option”) to the
Grantee named below, subject to the vesting and other conditions set forth
below. Additional terms and conditions of the grant are set forth in this cover
sheet and in the attachment (collectively, the “Agreement”) and in the Company’s
2010 Equity Incentive Plan (as amended from time to time, the “Plan”).

     
Name of Grantee:
   
 
   

Number of Shares Covered by Option:                     
Option Price per Share: $                    .___
Grant Date:                     
Vesting Schedule:
     By your signature below, you agree to all of the terms and conditions
described herein, in the attached Agreement and in the Plan, a copy of which is
also attached. You further agree and acknowledge that adequate consideration has
been exchanged between the Company and you and that you have considered and
agreed to execute this Agreement, which binds you to non-competition and
confidentiality restrictive covenants. You acknowledge that you have carefully
reviewed the Plan, and agree that the Plan will control in the event any
provision of this cover sheet or Agreement should appear to be inconsistent.

                 
Grantee:
   
 
(Signature)   Date:    
 
   
 
               
Company:
      Date:        
 
               
 
  (Signature)            
 
               
Title:
               

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



NVR, INC.
2010 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT

     
Option
  This Agreement evidences an award of an Option exercisable for that number of
shares of Stock set forth on the cover sheet and subject to the vesting and
other conditions set forth herein, in the Plan and on the cover sheet. This
option is not intended to be an incentive option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly.
 
   
Transfer of Unvested Options
  During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the Option.
The Option may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered, whether by operation of law or otherwise, nor may the
Option be made subject to execution, attachment or similar process. If you
attempt to do any of these things, this Option will immediately become
forfeited.
 
   
Issuance and Vesting
  Your rights under this Option grant and this Agreement shall vest in
accordance with the vesting schedule set forth on the cover sheet so long as you
continue in Service on the vesting dates set forth on the cover sheet. In the
event of a termination of your employment resulting from your involuntary
termination due to a reduction in force, death, disability or retirement at
normal retirement age (age 65), the Option shall become exercisable at the date
of termination for a pro rata portion based on the number of full months of the
current year that has expired prior to the termination of the previously
nonexercisable portion of the Option which would have been eligible to be
exercised at the end of the year in which such termination occurs. You shall not
be entitled to pro rata vesting if your employment is terminated for any other
reason. An involuntary termination due to a reduction in force shall be defined
as a termination where the Company determines in its sole discretion that the
termination is for economic reasons unrelated to job performance. Your Option is
exercisable only as to its vested portion. For the avoidance of doubt and by way
of example, if the Options becomes exercisable on December 31, 2013, no exercise
of such Options will be effective until, at the earliest, the first business day
of 2014, at which time you would not necessarily have to be an employee of the
Company or an Affiliate to exercise the Options, subject to the earlier
termination of the Option pursuant to this Agreement. No additional shares of
Stock underlying your Option will vest after your Service has terminated for any
reason.
 
   
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, the Option will become 100% vested (i) if the Option is
not assumed, or equivalent restricted securities are not substituted for the
Option by the Company or its

 



--------------------------------------------------------------------------------



 



     
 
  successor, or (ii) if assumed and substituted for, upon your Involuntary
Termination within the 12 month period following the consummation of the Change
in Control.

“Involuntary Termination” means termination of your Service by reason of your
involuntary dismissal by the Company or its successor for reasons other than
Cause.
 
   
Evidence of Issuance
  The issuance of the shares upon exercise of this Option shall be evidenced in
such a manner as the Company, in its discretion, will deem appropriate,
including, without limitation, book-entry, registration or issuance of one or
more share certificates.
 
   
Forfeiture of Unvested Options
  Unless the termination of your Service triggers accelerated vesting of your
Option, or other treatment pursuant to the terms of this Agreement, the Plan, or
any other written agreement between the Company or any Affiliate, as applicable,
and you, you will automatically forfeit to the Company all of the unvested
Option in the event you are no longer providing Service for any reason.

Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below.
 
   
Expiration of Vested Options After Service Terminates
  If your Service terminates for any reason, other than death, Disability or
Cause, then the vested portion of your Option will expire at the close of
business at Company headquarters on the 90th day after your termination date.  
 
  If your Service terminates because of your death or Disability, or if you die
during the 90-day period after your termination for any reason (other than
Cause), then the vested portion of your Option will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
of your death or termination for Disability. During that twelve (12) month
period, your estate or heirs may exercise the vested portion of your Option.
 
   
 
  If your Service is terminated for Cause, then you shall immediately forfeit
all rights to your entire Option and the Option shall immediately expire.
 
   
Forfeiture of Rights
  If you should take actions in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or customers of the Company or any Affiliate or any confidentiality obligation
with respect to the Company or any Affiliate or otherwise in competition with
the Company or any Affiliate, the Company has the right to cause an immediate
forfeiture of your rights to the Option awarded under this Agreement and the
Option shall immediately expire. Specifically, in consideration of this Award,
you acknowledge and agree to the following:
 
   
 
            (i) Confidential Information. In connection with your

 



--------------------------------------------------------------------------------



 



     
 
  employment with the Company, you have had or may have access to confidential,
proprietary, and non-public information concerning the business or affairs of
the Company, including but not limited to information concerning the Company’s
customers, developers, lot positions, subcontractors, employees, pricing,
procedures, marketing plans, business plans, operations, business strategies,
and methods (collectively, “Confidential Information”). Accordingly, both during
and after your Service (regardless of the reason for your termination), you
shall not use or disclose to any third party any Confidential Information for
any reason other than as intended within the scope of your Service. Upon
termination of your Service for any reason, or at any other time upon request of
the Company, you shall immediately deliver to the Company all documents, forms,
blueprints, designs, policies, memoranda, or other data (and copies hereof), in
tangible, electronic, or intangible form, relating to the business of the
Company or any Affiliate.
 
   
 
            (ii) Non-Competition. During your Service and for a period of twelve
(12) months after your Service ends (regardless how it ends) (“the Non-Compete
Period”), you shall not anywhere in the Restricted Area: (a) own more than 5% of
outstanding shares or control any residential homebuilding, mortgage financing,
or settlement services business (but only if you had responsibilities for that
business area at the Company within the 24-month period prior to the your
termination of Service with the Company or an Affiliate) that competes with the
Company or an Affiliate; or (b) work for, become employed by, or provide
services to (whether as an employee, consultant, independent contractor,
partner, officer, director, or board member) any person or entity that competes
with the Company or an Affiliate in the residential homebuilding business,
mortgage financing business, or settlement services business, where such
position or service is competitive with or otherwise similar to any of your
positions held with the Company or an Affiliate, or services performed for the
Company, within the twenty-four (24) months preceding termination of Service
with the Company or an Affiliate. “Restricted Area” means the counties and other
units of local government in which the Company engaged in the residential
homebuilding business, mortgage financing business, or settlement services
business and over which you have had any managerial responsibility for
operations within such area at any time within the 24-month period prior to your
termination of Service.
 
   
 
            (iii) Land Development. If you were employed as a Land Manager, VP
of Land or otherwise had any managerial responsibilities in the Company’s
operations for contracting for finished lots during the 24-month period prior to
your termination for Service, you agree that you will not engage in any
residential land development activities during the Non-Compete Period within the
Restricted Area.

 



--------------------------------------------------------------------------------



 



     
 
            (iv) Non-Solicitation. During the Non-Compete Period, you will not,
directly or indirectly: (a) hire or solicit for hiring, any person, who, during
the last twelve (12) months of your Service, was an employee of the Company or
provided services as a subcontractor to the Company; (b) utilize or solicit the
services of, or acquire or attempt to acquire real property, goods, or services
from, any developer or subcontractor utilized by the Company or any Affiliate;
or (c) solicit any customer or client or prospective customer or client of the
Company with whom you had any communications with or about whom you had any
access to information during the 12-month period prior to your termination of
Service.
 
   
 
  In addition, if you have exercised any options during the one year period
prior to your actions, you will owe the Company a cash payment (or forfeiture of
shares of Stock) in an amount determined as follows: (1) for any shares of Stock
that you have sold prior to receiving notice from the Company, the amount will
be the proceeds received from the sale(s), less the option price, and (2) for
any shares of Stock that you still own, the amount will be the number of shares
of Stock owned times the Fair Market Value of the shares of Stock on the date
you receive notice from the Company, less the option price (provided, that the
Company may require you to satisfy your payment obligations hereunder either by
forfeiting and returning to the Company any other shares of Stock or making a
cash payment or a combination of these methods as determined by the Company in
its sole discretion).  
 
  You acknowledge that the restrictions set forth herein are reasonable and
necessary to protect the business and interests of the Company and its
Affiliates, and that it would be impossible to measure in money the damages that
could or would accrue to the Company and its Affiliates in the event that you
fail to honor your obligations under this Agreement. Therefore, in addition to
any other remedies they may have, the Company and its Affiliates may apply to
any court of competent jurisdiction for specific performance, temporary,
preliminary, and/or permanent injunctive relief, or other relief in order to
enforce the obligations under this Agreement or prevent a violation of these
obligations. In addition, in the event of a breach or violation by you of the
obligations in this Agreement, the Non-Compete Period shall be extended until
such breach or violation has been cured. You acknowledge and agree that the
Company and its Affiliates may pursue all relief to which they are entitled,
including damages, specific performance and injunctive relief.
 
   
Leaves of Absence
  For purposes of this Agreement, your Service does not terminate when you go on
a bona fide leave of absence that was approved by your employer in writing if
the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. Your Service
terminates in any event when the

 



--------------------------------------------------------------------------------



 



     
 
  approved leave ends unless you immediately return to active employee work.  
 
  The Company may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan.
 
   
Notice of Exercise
  The Option may be exercised, in whole or in part, to purchase a whole number
of vested shares of Stock by following the procedures set forth in the Plan and
in this Agreement.
 
   
 
  When you wish to exercise this Option, you must exercise in a manner required
or permitted by the Company.
 
   
 
  If someone else wants to exercise this Option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.
 
   
Form of Payment
  When you exercise your Option, you must include payment of the Option Price
indicated on the cover sheet for the shares you are purchasing. Payment may be
made in one (or a combination) of the following forms:
 
   
 
  •       Immediately available funds.
 
   
 
  •       Shares of Stock which have been owned by you for at least six months
and which are surrendered to the Company. The Fair Market Value of the shares as
of the effective date of the option exercise will be applied to the option
price.
 
   
 
  •       By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.
 
   
Withholding Taxes
  You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise within a reasonable period of time, or you shall forfeit
the shares of Stock. In the event that the Company or an Affiliate, as
applicable, determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise of this Option or sale
of Stock arising from this Option, the Company or an Affiliate, as applicable,
shall have the right to require such payments from you, or withhold such amounts
from other payments due to you from the Company or an Affiliate, as applicable,
consistent with Section 14.3 of the Plan (including in connection with a same
day sale). Payment must be made in immediately available funds.
 
   
Retention Rights
  This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or an Affiliate in any capacity.

 



--------------------------------------------------------------------------------



 



     
 
  Unless otherwise specified in an employment or other written agreement between
the Company or an Affiliate, as applicable, and you, the Company or an
Affiliate, as applicable, reserves the right to terminate your Service at any
time and for any reason.
 
   
Stockholder Rights
  You, or your estate or heirs, have no rights as a shareholder of the Company
until the Stock has been issued upon exercise of your Option and either a
certificate evidencing your Stock has been issued or an appropriate entry has
been made on the Company’s books. No adjustments are made for dividends,
distributions or other rights if the applicable record date occurs before your
certificate is issued (or an appropriate book entry is made), except as
described in the Plan.
 
   
 
  Your grant shall be subject to the terms of any applicable agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity, as provided in Section 13 of the Plan.
 
   
Clawback
  If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and you are subject
to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 and
you knowingly engaged in the misconduct, were grossly negligent in engaging in
the misconduct, knowingly failed to prevent the misconduct or were grossly
negligent in failing to prevent the misconduct, you shall reimburse the Company
the amount of any payment in settlement of this Award earned or accrued during
the 12-month period following the first public issuance or filing with the
United States Securities and Exchange Commission (whichever first occurred) of
the financial document that contained such material noncompliance.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the
Commonwealth of Virginia, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment or consulting, and/or severance agreement between you and the Company
or an Affiliate, as applicable, shall supersede this Agreement with respect to
its subject matter.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information,

 



--------------------------------------------------------------------------------



 



     
 
  payroll information and any other information that might be deemed appropriate
by the Company to facilitate the administration of the Plan. By accepting this
grant, you give explicit consent to the Company to process any such personal
data.
 
   
Code Section 409A
  It is intended that this Award comply with Section 409A of the Code
(“Section 409A”) or an exemption to Section 409A. To the extent that the Company
determines that you would be subject to the additional 20% tax imposed on
certain non-qualified deferred compensation plans pursuant to Section 409A as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Company. For
purposes of this Award, a termination of employment only occurs upon an event
that would be a Separation from Service within the meaning of Section 409A.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 